Filed 2/25/14 In re Alex M. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B249316
                                                                          (Super. Ct. No. 2011026387)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ALEX M.,

     Defendant and Appellant.



                   Former minor Alex M. appeals the juvenile court's denial of his motion for
an order compelling the county jail to provide him medical treatment for his acne. (Welf.
& Inst. Code,1 § 727, subd. (a)(1).) Appellant sought to continue treatment he had
previously received while in custody at juvenile hall awaiting trial as an adult on charges
including first degree murder. (§ 707; Pen. Code, §§ 187, subd. (a), 189.) He was
transferred to county jail on his 18th birthday pursuant to section 208.5, after the court
dismissed a subsequent wardship petition upon which he was never arraigned.2




         1 All further undesignated statutory references are to the Welfare and Institutions
Code.
       2 Appellant was already a ward of the juvenile court pursuant to a prior wardship
petition when the subsequent wardship petition was filed. His appeal from the order
dismissing the subsequent wardship petition is dismissed in a separate opinion.
              When the court dismissed the subsequent wardship petition, it noted that
appellant remained a ward of the court and stated, "[I] always remain[] open to modifying
the terms of probation to provide whatever services the court determines are correct and
necessary for the minor's wellbeing."
              Appellant was transferred to county jail in November 2012. On April 26,
2013, his attorney filed the motion that is the subject of this appeal. The court denied the
motion on the ground that it should have been filed in the trial court. The motion was
denied without prejudice in the event that the trial court "declines jurisdiction over this
issue." The record does not reflect whether a motion was ever brought in the trial court.
Appellant filed a timely notice of appeal.
              On October 24, 2013, appellant was convicted of first degree murder. On
November 25, 2013, he was sentenced to 26 years to life in state prison. Two days later,
he was transferred to Wasco State Prison to begin serving his sentence.3
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
We subsequently advised appellant that he had 30 days within which to personally submit
any contentions or issues he wished to raise on appeal. We received no response.
              Having examined the entire record, we are satisfied that appointed counsel
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p. 441.)
Indeed, the appeal is moot because appellant is no longer in custody at the county jail and
the juvenile court no longer has jurisdiction. Because no effective relief can be granted,
we dismiss the appeal. (See Steiner v. Superior Court (2013) 220 Cal.App.4th 1479,




       3 We take judicial notice of appellant's conviction, sentence, and transfer to state
prison. (Evid. Code, § 452.)
                                              2
1485; MHC Operating Limited Partnership v. City of San Jose (2003) 106 Cal.App.4th
204, 214.)
             The appeal is dismissed.
             NOT TO BE PUBLISHED.




                                        PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                          3
                                David R. Worley, Judge

                            Superior Court County of Ventura

                           ______________________________


            Laini Millar Melnick, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                           4